                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


DAVID MACDONALD,

       Plaintiff,

v.                                                      Case No. 19-12183

CITY OF DETROIT,
DETROIT BUILDING AUTHORITY,
and DETROIT LAND BANK AUTHORITY,

     Defendants.
_____________________________________/

OPINION AND ORDER GRANTING IN PART DEFENDANTS’ MOTIONS TO DISMISS

                                    I. INTRODUCTION

       Plaintiff David MacDonald sues Defendants City of Detroit (the “City”), Detroit

Building Authority (“DBA”), and Detroit Land Bank Authority (“DLBA”) alleging various

constitutional violations stemming from Plaintiff’s involvement in the Detroit Demolition

Program (“DDP” or the “Program”). Currently pending before the court are three motions

to dismiss the amended complaint, one filed by each Defendant. The motions have

been fully briefed. Upon review of the parties’ filings, the court concludes that a hearing

is not necessary and that the motions can be decided on the briefs. See E.D. Mich. LR

7.1(f)(2). For the reasons explained, below, the court will grant in part Defendants’

motions and will dismiss Count I (Due Process), Count II (Equal Protection), and Count

IV (Invasion of Privacy) of the amended complaint.
                                   II. BACKGROUND

       The following facts are drawn from the amended complaint and the documents

attached thereto. In 2014, Detroit Mayor Mike Duggan initiated the Program to help

combat blight within the City by demolishing abandoned houses. The Program is

administered by the DLBA, which is overseen by the DBA. The Program relies on

demolition contractors and requires contractors to test and remediate homes for

asbestos prior to demolition.

       Once a contract has been awarded to a demolition contractor, either the City or

the DLBA will issue a Notice to Proceed, and the specific house is scheduled for

asbestos abatement. The asbestos abatement process is tracked using the website

Salesforce. Each property with the Program has a unique Salesforce webpage, and all

parties involved in the demolition process can access the Salesforce website for each

individual house.

       After the house is abated for asbestos, it is scheduled for a “Post Abatement

Verification” (“PAV”) inspection, and the inspection date is added to Salesforce. If the

PAV inspection report indicated that the asbestos has been totally abated, the

contractor may schedule a demolition date for the house, also referred to as a “Planned

Knock Date.” The Planed Knock Date must be entered into Salesforce as must the date

on which the remnants are hauled away and the date on which the lot is backfilled. A

final inspection occurs after the grading to determine whether the demolition was

properly completed.

       In August 2017, Plaintiff began working for Den-Man contractors, a demolition

subcontractor for the Program. While employed at Den-Man, Plaintiff “was critical” of



                                                2
another contractor, BBEK Environmental and its owner, Kevin Woods, for their handling

of asbestos abatement work for the Program. Plaintiff alleges that he voiced his

concerns about BBEK Environmental to Defendants. (ECF No. 17, PageID.165, ¶¶ 33–

39.) Woods has since been banned from the Program for falsifying Asbestos Clearance

Reports and is currently being “prosecuted” by the Michigan Department of

Environmental Quality. (Id. at ¶ 34.)

       On March 5, 2018, Den-Man hired Renee Alter as an administrative assistant.

She was eventually tasked with scheduling demolition work for Den-Man. Several

months later, Den-Man also hired Dennis Kolorov to manage backfilling operations.

Shortly thereafter, Plaintiff began looking for other employment. He asserts that his

responsibilities were transitioned to Alter on September 10, 2018, but also alleges that

he continued to manage backfilling operations for Den-Man as of September 17, 2018.

(ECF No. 17, PageID.166–68 ¶¶ 44, 55.)

       On September 10, 2018, Alter sent a list of houses scheduled to be demolished

that week to Plaintiff, which included a house located at 14444 Flanders. The house at

14444 Flanders contained unabated asbestos. According to Plaintiff, had Alter entered

the address into the Salesforce website pursuant to the City’s policy, Salesforce would

not have allowed a demolition date for 14444 Flanders to be scheduled. However, the

property was not entered into Salesforce prior to demolition, and 14444 Flanders was

demolished on September 13, 2018. Plaintiff asserts that he had no involvement in the

decision to demolish 14444 Flanders.

       Approximately one hour after the demolition, Alter informed Plaintiff that 14444

Flanders had not yet been abated for asbestos before demolition. Plaintiff “immediately”



                                                3
advised David Holman of Den-Man that the property had not been properly abated.

Holman reported the incident to the DBA in an email dated October 26, 2018. The email

reads as follows:

      I regret to inform you that the 1444 Flanders [m]ay have been wrecked
      and completed without removal of asbestos.

      David Macdonald [sic] who was in charge of my demolition operation and
      scheduling demolished this house on 9-13-18. His last day of work was 9-
      14-18. I have no knowledge of any abatement work that was done prior to
      demolition.

      I was unaware that this job was scheduled or completed until after [D]ave
      [M]c[D]onald had left.

(ECF No. 17-5, PageID.233.)

      Plaintiff began working for another contractor, Smalley Construction, on

September 17, 2018. In response to the October 26 email from Holman, the Deputy

Director of the DBA, Timothy Palazzolo, issued a stop-work order to Smalley

Construction, Plaintiff’s new employer. (ECF No. 17-7, PageID.240). Attached to the

stop-work-order was a letter dated November 6, 2018, from the Director and Health

Officer of the City’s Health Department, Joneigh S. Khaldum. In relevant part, the letter

stated:

      It has come to my attention that a home located at 14444 Flanders in the
      City of Detroit was demolished without proper environmental abatement. I
      am [sic] receipt of documentation indicating that Mr. David MacDonald—
      then employed by Den-Man construction—either ignored or overlooked
      explicit instructions from an abatement contractor that stated the following
      in regards to 1444 Flanders: “DO NOT WRECK” and “bad survey.”
      ...
      Accordingly, pursuant to my authority to issue “rules and polices
      necessary for enforcement” of any laws pertaining to “public health and
      safety” (see Detroit City code 24-1-1.2), I am hereby declaring that it is the
      policy of the City of Detroit Health Department that no demolition within
      the City limits shall be conducted by any company, firm, or LLC that



                                                4
       employs Mr. David MacDonald in a demolition-related capacity. This policy
       is effective immediately , and shall remain in effect until rescinded by me.

(ECF No. 17-7, PageID.253.)

       The letter was sent to all contractors involved in demolition work under the

Program. Plaintiff claims that he was not afforded a hearing prior to the issuance of

stop-work order, which he claims violated of the DBA’s contractor discipline policy.

Additionally, Plaintiff alleges that neither the DBA or the DLBA contacted him prior to

issuing the stop-work order.

       On November 29, 2018, Plaintiff entered into a voluntary separation agreement

with Smalley Construction. (ECF No. 17-11.) Thereafter, he filed the instant lawsuit.

                                       III. STANDARD

       Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of a complaint for

failure to state a claim upon which relief may be granted. Under the Rule, the court

construes the complaint in the light most favorable to the plaintiff and accepts all well-

pleaded factual allegations as true. Barber v. Miller, 809 F.3d 840, 843 (6th Cir. 2015).

       Federal Rule of Civil Procedure 8 requires a plaintiff to present in the complaint

“a short and plain statement of the claim showing that the pleader is entitled to relief.” A

complaint must provide sufficient facts to “state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that defendant acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 550 U.S. at 556). “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. (citing Twombly,

550 U.S. at 555).

                                                  5
       “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). “To state

a valid claim, a complaint must contain either direct or inferential allegations respecting

all the material elements to sustain recovery under some viable legal theory.” Boland v.

Holder, 682 F.3d 531, 534 (6th Cir. 2012) (emphasis removed) (citing League of United

Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007)). Determining

whether a complaint states a plausible claim for relief is “a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

       In reviewing a motion to dismiss, the court may consider “any exhibits attached

[to the complaint], public records, items appearing in the record of the case and exhibits

attached to defendant’s motion to dismiss so long as they are referred to in the

Complaint and are central to the claims contained therein.” Bassett v. NCAA, 528 F.3d

426, 430 (6th Cir. 2008).

                                     IV. DISCUSSION

       Each Defendant filed a motion to dismiss. Defendants’ arguments on each of the

four claims largely overlap. Unless specified otherwise, the court analyzes Defendants’

arguments together.

                                A. Due Process (Count I)

       Plaintiff asserts both a substantive and procedural due process claim under the

Fourteenth Amendment. (ECF No. 17, PageID.174, ¶ 87.)




                                                 6
        The Fourteenth Amendment provides that “[n]o state shall . . . deprive any

person of life, liberty, or property, without due process of law.” U.S. Const. amend. XIV,

§ 1. From these protections spring the rights to substantive and procedural due process.

As a threshold matter to asserting either a substantive or procedural due process claim,

a plaintiff must first identify a protected fundamental right or liberty or property interest.

Wojcik v. City of Romulus, 257 F.3d 600, 609 (6th Cir. 2001). “Only after identifying

such a right do we continue to consider whether the deprivation of that interest

contravened the notions of due process.” Id. Plaintiff asserts a violation of both his

substantive and procedural due process rights based on his “protected liberty interest in

continuing his employment.” (ECF No. 26, PageID.941.) Specifically, he asserts a liberty

interest to private employment “free from governmental intrusion.” (Id.) Plaintiff asserts

that private employment free from government interference also constitutes a

fundamental right. (Id. at 944.)

        Protected liberty interests under the due process clause include “‘the right of the

individual . . . to engage in any of the common occupations of life[.]’” Women’s Med.

Prof’l Corp. v. Baird, 438 F.3d 595, 611 (6th Cir. 2006) (quoting Bd. of Regents v. Roth,

408 U.S. 564, 572 (1972)). This liberty interest extends to “the liberty to pursue a calling

or occupation, and not the right to a specific job.” Wright v. Genesee Cty. Corp., 659 F.

Supp. 2d 842, 850 (E.D. Mich. 2009) (Cox, J.) (quoting Bernard v. United Twp. High

Sch. Dist. No. 30, 5 F.3d 1090, 1092 (7th Cir. 1993)). The Sixth Circuit has explained

that a plaintiff’s loss of private employment does not ripen into an actionable due

process violation unless the plaintiff is effectively precluded from practicing his trade in

toto:



                                                   7
       Although infringement of a plaintiff’s state-sanctioned right to pursue a
       particular activity may rise to the level of a constitutional deprivation, the
       loss of one job and certain future opportunities does not constitute
       deprivation of a protected liberty interest. See, e.g., Pendleton v. City of
       Haverhill, 156 F.3d 57, 63 (1st Cir. 1998) (finding no deprivation of a
       protected liberty interest where the plaintiff worked for a non-governmental
       employer and lost a private, rather than public, position); Aversa v. United
       States, 99 F.3d 1200, 1216 (1st Cir. 1996) (stating that where a third party
       “refuses to hire the plaintiff solely as a result of the defendant’s
       defamation, the plaintiff has not described a viable constitutional claim”).
       Indeed, it is only where the defendant’s action effectively precludes the
       plaintiff from practicing his trade with all employers or customers that the
       plaintiff’s liberty interest in pursuing his occupation is infringed. Compare
       Blackburn v. City of Marshall, 42 F.3d 925, 938 (5th Cir. 1995) (finding
       that, where defamatory statements caused the plaintiff, a towing and
       wrecker service, to be removed from the sheriff’s “on-call” list such that the
       plaintiff could no longer perform services for the City, the plaintiff had not
       been deprived of a liberty interest in his occupation because he could still
       perform services for private clients) with Cowan v. Corley, 814 F.2d 223,
       227-28 (5th Cir. 1987) (finding that sheriff’s removal of plaintiff’s towing
       service from sheriff’s “on-call” list deprived the plaintiff of a protected
       liberty interest because the on-call list at issue was a “comprehensive
       framework for managing virtually every aspect of the wrecker industry” in
       the county and served as a referral service for both government and
       private contracts).

Jackson v. Heh, 215 F.3d 1326 (Table), 2000 WL 761807 *6 (6th Cir. June 2, 2000)

(affirming dismissal of a § 1983 due process claim).

       Plaintiff urges the court to avoid relying on the unpublished Jackson decision. He

argues that Defendants’ policy of prohibiting any company which employs him in a

construction related capacity from participating in demolition work for the Program

forced him from his employment with Smalley Construction and “effectively precludes

him from practicing his trade with all demolition contractors.” (ECF No. 26, PageID.942).

The court does not agree. Assuming, arguendo, that the November 6, 2018 letter from

Director and Health Officer Khaldum amounts to a policy for purposes of sustaining a

§ 1983 claim, the policy does not prevent Plaintiff from practicing his trade. The policy



                                                8
narrowly applies to companies that employ Plaintiff in a demolition-related capacity

seeking to contract with the City of Detroit; the policy does not preclude Plaintiff from

working on projects for other municipalities or private clients, nor from holding non-

demolition-related jobs within the Program. While the policy may make Plaintiff less

attractive to some employers, the court is persuaded by the Sixth Circuit’s reasoning in

Jackson that the policy does not constitute a complete impediment to Plaintiff’s chosen

career such as to give rise to a due process violation. The cases relied on by Plaintiff to

refute this conclusion are distinguishable.

       First, Plaintiff relies on Greene v. Mcelroy, 360 U.S. 474, 492 (1959) for the

proposition that “the right to hold specific private employment free from unreasonable

government interference is a fundamental right which comes within the ‘liberty’ and

‘property’ concepts of the Fifth Amendment.” (ECF No. 26, PageID.944.) But Plaintiff’s

reading of Greene misconstrues the narrow holding of the Supreme Court. The Court

considered the following issue in Greene:

       [W]hether the Department of Defense ha[d] been authorized to create an
       industrial security clearance program under which affected persons may
       lose their jobs and may be restrained in following their chosen professions
       on the basis of fact determinations concerning their fitness for clearance
       made in proceedings in which they are denied the traditional procedural
       safeguards of confrontation and cross-examination.

Id. at 493. The Greene plaintiff was a contractor who lost his security clearance under

the Department of Defense program. Id. at 475–76. The loss of the plaintiff’s security

clearance caused him to lose his job and “seriously affected, if not destroyed, his ability

to obtain employment in the aeronautics field” because obtaining a security clearance

was a mandatory requirement for the industry. Id. at 492. These facts distinguish

Greene from the case at hand. Unlike the plaintiff in Greene, Plaintiff’s chosen

                                                 9
profession is not entirely dependent on receiving work or authorization from Defendants.

The instant policy did not preclude Plaintiff from practicing his chosen profession; it

restricted his ability to pursue a particular job.

       The second case relied on by Plaintiff, United Bldg. & Constr. Trades Council v.

Camden, 465 U.S. 208 (1984), is similarly unpersuasive. That case involved a

Privileges and Immunities challenge to a municipal ordinance which limited the hiring of

out-of-state employees. The case did not involve any due process claim and its

reasoning cannot extend to the instant case.

       The facts of this case do not implicate any recognized fundamental right or liberty

interest. Accordingly, both Plaintiff’s procedural and substantive due process claims fail

as a matter of law. The court will grant Defendants’ motions to dismiss. 1




       1  Defendants DBA and DLBA also argue (1) that Plaintiff lacks standing to pursue
his claims because he voluntarily left his employment at Smalley Construction and (2)
that Plaintiff has not alleged sufficient facts to trigger municipal lability. (ECF No. 19,
PageID.331–334; ECF No. 20, PageID.399–401.) The court finds that Plaintiff has
sufficiently alleged that the letter dated November 6, 2018 (ECF No. 17-7) announces a
policy within the meaning of § 1983 and that Defendants helped enforce the policy,
thereby potentially exposing them to liability. Additionally, the court is satisfied that
Plaintiff has standing to pursue his claims because he alleged that the policy made it
impossible for him to keep his current job. See Lac Vieux Desert Band of Lake Superior
Chippewa Indians v. Mich. Gaming Control Bd., 172 F.3d 397, 404 (6th Cir. 1999) (“The
‘injury in fact’ in an equal protection case . . . is the denial of equal treatment resulting
from the imposition of a barrier, not the ultimate inability to obtain the benefit. . . . [T]he
‘injury in fact’ is the inability to compete on an equal footing in the bidding process, not
the loss of a contract.”). Plaintiff has sufficiently alleged an injury-in-fact by claiming that
Defendants’ policy impacted his ability to “compete on equal footing” for demolition
work. Id.



                                                     10
                               B. Equal Protection (Count II)

       The equal protection clause of the Fourteenth Amendment provides that no state

shall “deny to any person within its jurisdiction the equal protection of the laws.” U.S.

Const. amend. XIV, § 1. The clause “embodies a general rule that States must treat like

cases alike but may treat unlike cases accordingly.” Vacco v. Quill, 521 U.S. 793, 799

(1997). Under the equal protection clause, “states cannot make distinctions which either

[(1)] burden a fundamental right, [(2)] target a suspect class, or [(3)] intentionally treat

one differently from others similarly situated without any rational basis for the

difference.” Radvansky v. City of Olmsted Falls, 395 F.3d 291, 312 (6th Cir. 2005). In

his response, Plaintiff clarifies that his equal protection claim falls under the third

category; intentionally treating one differently from others similarly situated. 2 Plaintiff

also explains that he is proceeding under a “class-of-one” theory. (ECF No. 26,

PageID.952.)

       “[A] plaintiff must overcome a ‘heavy burden’ to prevail based on the class-of-one

theory. Loesel v. City of Frankenmuth, 692 F.3d 452, 462 (6th Cir. 2012). “[T]he

Supreme Court has recognized that a ‘class-of-one’ may bring an equal protection claim

where the plaintiff alleges that: (1) he or ‘she has been intentionally treated differently

from others similarly situated’; and (2) ‘there is no rational basis for the difference in

treatment.’” United States v. Green, 654 F.3d 637, 651 (6th Cir. 2011) (quoting Vill. of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000)). Plaintiff must allege that he was




       2 Plaintiff also argues that he has stated an equal protection claim under the first
theory—burdening of a fundamental right. (ECF No. 26, PageID.952.) As explained
above, Plaintiff has not identified a recognized fundamental right. Accordingly, the court
will analyze his equal protection claim under the third theory alone. See supra Part IV.A.
                                                  11
similarly situated to comparators in “in all material respects.” Loesel, 692 F.3d at 462.

Here, Plaintiff fails to satisfy either of these requirements.

       First, Plaintiff has not sufficiently alleged the existence of a comparator. The

complaint alleges, in a conclusory manner, that “Plaintiff was treated by the Defendants

adversely and differently than other individuals and entities who were similarly situated

to plaintiff.” (ECF No. 17, PageID.176.) Such threadbare allegations fall short of the

required factual pleadings to state a claim. Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 555). Plaintiff attempts to remedy this deficiency in his response, arguing that he

identified one comparator in the complaint, Dennis Korov, and that it can be inferred

from his allegations that “the DBA does not have a policy forbidding its demolition

contractors from employing Kolorov, nor does it mete out punishment for the same

offense equally[.]” (ECF No. 27, PageID.1091.) This argument misses the mark. Though

Plaintiff alleges that Korov had “a reputation for demolishing buildings that had not been

abated for asbestos and for demolishing the incorrect house” (ECF No. 17,

PageID.166), the complaint contains no allegations that Defendants knew of Korov’s

alleged “reputation” or acted on such. The absence of such allegations is fatal to

Plaintiff’s claim because Defendants issued the policy in question based on their belief

that Plaintiff was responsible for the demolition of 14444 Flanders. (ECF No. 17-7.)

Therefore, Plaintiff cannot sustain his class-of-one theory. He has not alleged sufficient




                                                  12
facts on which to claim that he was treated differently from a comparator. Loesel, 692

F.3d at 462. 3

       Plaintiff’s allegations also fall short of the second requirement to prevail on this

class-of-one theory. To properly allege that “the adverse treatment [he] experienced

was so unrelated to the achievement of any combination of legitimate purposes that the

court can only conclude that the government’s actions were irrational[,]” Plaintiff must

either “negate every conceivable reason for the government’s actions or [demonstrate]

that the actions were motivated by animus or ill-will.” Rondigo, L.L.C. v. Twp. of

Richmond, 641 F.3d 673, 682 (6th Cir. 2011) (reversing Rule 12(b)(6) dismissal of the

plaintiff’s equal protection claim under a class-of-one theory). Neither the complaint or

Plaintiff’s responses make this required, affirmative showing. The November 6, 2018

letter states that “[t]he demolition of homes that have not undergone proper abatement

poses health and safety risks” and that “[s]uch demolitions could also violate legal

frameworks[.] (ECF No. 17-7.) Plaintiff offers no arguments to refute this cited

justification for the policy, nor does he sufficiently allege that Defendants’ actions were

motivated by ill will or animus. Accordingly, the court will grant Defendants’ motions as

to Count III and dismiss Plaintiff’s equal protection claim without prejudice.




       3In his response, Plaintiff also adds information about a new, potential
comparator and states that he “intends to seek leave form this Court to amend his
complaint to add this additional information.” (ECF No. 27, PageID.1091.) The addition
of these new factual allegations, however, for the reasons explained below, does not
save Plaintiff’s claim.


                                                 13
                             C. First Amendment (Count IIII)

       To state a claim for first amendment retaliation, Plaintiff must allege that: “(1) [he]

engaged in protected conduct; (2) an adverse action was taken against [him] that would

deter a person of ordinary firmness from continuing to engage in that conduct; and (3)

there is a causal connection between elements one and two—that is, the adverse action

was motivated at least in part by [his] protected conduct.” Maben v. Thelen, 887 F.3d

252, 264 (6th Cir. 2018) (quoting Thaddeus-X v. Blatter, 175 F.3d 378, 395 (6th Cir.

1999) (en banc)).

       Plaintiff bases his First Amendment retaliation claim on his allegations that he

complained to Defendants about BBEK Environmental and its owner, Kevin Woods,

regarding the handling of asbestos abatement, and that Defendants subsequently

issued the policy banning contractors who hired Plaintiff in a demolition capacity from

participating in the Program. (ECF No. 27, PageID.1092.) Defendant DBLA argues that

Plaintiff cannot satisfy any of the required elements to state a retaliation claim. (ECF No.

20, PageID.411–17.) The remaining Defendants focus their arguments on the causation

element. (ECF No. 18, PageID.305–308; ECF No. 19, PageID.341–42.) The court

analyses each of these elements below.

                                  1. Protected Conduct

       Defendant DLBA first argues that Plaintiff has not alleged any form of protected

activity because Plaintiff’s criticisms of BBEK Environmental were not a matter of public

concern. (ECF No. 20, PageID.413.) The court disagrees. The complaint alleges that

Plaintiff voiced his criticisms to Defendants about “BBEK Environmental and its owner,

Kevin Woods, for their handling of the asbestos abatement portion of the demolition



                                                 14
projects[.]” (ECF No. 17, PageID.165, ¶ 32.) Proper asbestos remediation in residential

areas is a matter of public concern because it impacts the health and safety of the

community. See Connick v. Myers, 461 U.S. 138, 146 (1983) (defining matters of “public

concern” as “relating to any matter of political, social, or other concern to the

community.”). Next, DBLA argues that Plaintiff’s criticisms are not protected because he

was speaking pursuant to his job duties as an employee of a government contractor.

(ECF No. 20, PageID.414.) Again, the court disagrees. The cases relied on by DBLA

are distinguishable because they involve county and city employees speaking on

matters related to their official job duties, not employees of government contractors like

Plaintiff. Keeling v. Coffee Cty., 541 F. App'x 522, 523 (6th Cir. 2013) (plaintiff was the

Permits Clerk in the Coffee County Codes Department); Handy-Clay v. City of Memphis,

695 F.3d 531, 535 (6th Cir. 2012) (plaintiff worked as the public records coordinator for

the City of Memphis). The court is not persuaded that critiquing the work of another

contractor fell within Plaintiff’s “official duties” as an employee of a private company.

Thus, Plaintiff has satisfied his initial burden of pleading that his criticisms constituted a

matter of public concern.

                                     2. Adverse Action

       Next, DBLA argues that Plaintiff has not alleged adverse action because the

policy challenged by Plaintiff “would not deter an ordinary person from speaking out

about some other contractor’s actions.” (ECF No. 20, PageID.415.) DLBA offers virtually

no analysis for this position. At the motion to dismiss stage, the court must accept as

true all of Plaintiff’s well-pleaded factual allegations and also draw “all reasonable

inferences in favor of the Plaintiffs.” Coley v. Lucas Cty., 799 F.3d 530, 537 (6th Cir.



                                                  15
2015). The allegations reasonably suggest that the policy, which restricted Plaintiff’s

employment options, was issued in response to his protected speech. Such conduct

squarely falls within the scope of adverse actions previously recognized by the Sixth

Circuit. See Buddenberg v. Weisdack, 939 F.3d 732, 740 (6th Cir. 2019) (quoting

Thaddeus-X, 175 F.3d at 396) (“We have previously noted that examples of adverse

actions ‘include discharge, demotions, refusal to hire, nonrenewal of contracts, and

failure to promote.’”).

                                           3. Causation

       Finally, all Defendants argue that Plaintiff’s allegations do not suggest a close,

temporal proximity between Plaintiff’s protected conduct and the adverse actions

alleged. However, for purposes of a 12(b)(6) motion, Plaintiff need only allege, not

prove, causation. See Pack v. Martin, 174 F. App’x 256, 265 (6th Cir. 2006). In fact, the

issue of caution typically presents a “factual issue to be resolved by a jury.” Maben, 887

F.3d at 267 (quoting Harris v. Bornhorst, 513 F.3d 503, 519-20 (6th Cir. 2008)). The

timing between Plaintiff’s criticisms of BBEK Environmental and Defendants’ alleged

retaliatory conduct will be relevant at the summary judgment stage. But, at this stage in

the proceedings, the court is persuaded that Plaintiff’s allegations are at least sufficient

to survive dismissal. The court will deny Defendants’ motions as to Count III.

                             D. Invasion of Privacy (Count IV)

       Finally, Plaintiff alleges a claim for a constitutional invasion of his privacy based

on the public dissemination of information blaming him for the improper demolition of

14444 Flanders. Defendants argue that the publication of such information does not

give rise to a constitutional violation.



                                                  16
       “[T]he Constitution does not encompass a general right to nondisclosure of

private information.” P. v. Desanti, 653 F.2d 1080, 1090 (6th Cir. 1981). The Sixth

Circuit has limited the right to informational privacy “only to interests that implicate a

fundamental liberty interest.” Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 586 (6th Cir.

2012) (quoting Lambert v. Hartman, 517 F.3d 433, 440 (6th Cir. 2008)). “Accordingly, a

plaintiff alleging the violation of his informational privacy rights must demonstrate that

‘the interest at stake relates to those personal rights that can be deemed fundamental or

implicit in the concept of ordered liberty.’” Id. (quoting Bloch v. Ribar, 156 F.3d 673, 685

(6th Cir. 1998)). The Sixth Circuit has “recognized a constitutionally-protected

informational-privacy interest in only two circumstances: (1) where the release of

personal information may lead to bodily harm, and (2) where the released information

relates to matters ‘of a sexual, personal, and humiliating nature.’” Id. (quoting Lambert,

517 F.3d at 440).

       Plaintiff asserts that the disclosure of his involvement in the 14444 Flanders

demolition implicates his fundamental right to maintain private employment free from

government intrusion. (ECF No. 25, PageID.819.) He does not argue that his claim

implicates one of the recognized informational-privacy interests. As explained above,

Plaintiff’s allegations do not identify an alleged violation of any recognized fundamental




                                                 17
right or liberty interest. See supra Part IV.A. Accordingly, the court will grant

Defendants’ motions as to Count IV. 4

                                      V. CONCLUSION

       Plaintiff’s allegations do not implicate a fundamental right or liberty interest

necessary to give rise to either a procedural or substantive due process claim. The

absence of such a fundamental right also dooms Plaintiff’s claim for invasion of privacy.

Additionally, Plaintiff’s factual allegations are insufficient to give rise to an equal

protection claim because he has not alleged the existence of a similarly situated

comparator nor has he expressly negated the existence of every rational basis to

support the policy he challenges. The court will dismiss the equal protection claim

without prejudice. Count I (Due Process) and Count IV (Invasion of Privacy) will be

dismissed with prejudice. However, Plaintiff has alleged just enough facts to survive

dismissal at this stage on this First Amendment claim. These rulings dispose of all of

Plaintiff’s claims except Count III of the amended complaint. Accordingly,

       IT IS ORDERED that Defendants’ motions to dismiss (ECF Nos. 18, 19, 20) are

GRANTED IN PART AND DENIED IN PART. The motions are GRANTED as to Count I

(Due Process), Count II (Equal Protection), and Count IV (Invasion of Privacy). Count II



       4  Plaintiff asks the court to take judicial notice of a report issued by the City of
Detroit’s Auditor General, Mark Lockridge, which purports to show that the City’s
demolition program is “mismanaged and riddled with problems.” (ECF No. 26,
PageID.958.) The court will decline Plaintiff’s request. While there may be no dispute
that the report “exists,” there could be “considerable dispute over the significance of its
contents.” United States v. Bonds, 12 F.3d 540, 533 (6th Cir. 1993) (refusing to take
judicial notice of a National Research Committee report). In any event, the report is not
material to the court’s ultimate determination that Plaintiff’s invasion of privacy claim
fails as a matter of law because the information disclosed does not implicate a
fundamental right or fall within the narrow class of recognized informational-privacy
interests.
                                                  18
(Equal Protection) is dismissed WITHOUT PREJUDICE. The motions are DENIED as to

Count III (First Amendment).

                                                                     s/Robert H. Cleland         /
                                                                     ROBERT H. CLELAND
                                                                     UNITED STATES DISTRICT JUDGE
Dated: January 16, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, January 16, 2020, by electronic and/or ordinary mail.

                                                                     s/Lisa Wagner                /
                                                                     Case Manager and Deputy Clerk
                                                                     (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\19-12183.MACDONALD.mtd.HEK.RHC.2.docx




                                                                         19
